Citation Nr: 1614521	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12- 27 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active service from May 1967 to November 1978.  He had subsequent Naval Reserve service until January 1994 and he worked for the United States Navy as a civilian employee until his retirement in 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claim for service connection for sleep apnea.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that has a current obstructive sleep apnea disability that began during active military service.  He adds that he was treated with Valium during active duty service for insomnia, which he believes was caused by episodes of sleep apnea and anxiety.  The Board notes that service connection has been in effect for psychophysiologic gastrointestinal disorder since April 1980.

In May 2015, the Board requested a medical expert opinion from a VA somnologist to provide an advisory medical opinion regarding the Veteran's claimed sleep apnea disability.  In November 2015, the reviewing somnologist explained in detail that the August 2009 VA unattended sleep study (also designated as portable monitoring), which formed the basis of the claim, was conducted in the context of longstanding, preexisting history of insomnia.  He advised that the American Academy of Sleep Medicine had declared portable monitoring devices of the type used in the present case inappropriate for identifying obstructive sleep apnea in patients with comorbid insomnia.  He also described flaws in the reported results of the 2009 sleep study, finding the study insufficient to support a current diagnosis of obstructive sleep apnea.

However, the somnologist did provide the requested medical opinions "[r]egardless of the qualitatively highly questionable and ambivalent study results."  Unfortunately, as the Veteran's representative points out in February 2016 correspondence, the somnologist did not address the December 2009 account by the Veteran's spouse (since 1968) that she first noticed the Veteran's snoring and difficulty breathing while he slept when they lived in Navy housing in Hawaii between 1971 and 1978.  She also stated that he tired easily and would fall asleep on the sofa at 7:00 p.m. and that he was officially diagnosed with sleep apnea in the 1990s and takes Ambien and Xanax to help him sleep.  Therefore, the Board agrees that remand is necessary to provide the Veteran with an appropriate sleep study compatible with his history of insomnia and to obtain another opinion that addresses the observations of the Veteran's spouse.  

To assist the examiner designated to review the claims file, interpret the requested sleep study, and provide a medical opinion regarding the etiology of any current sleep apnea, the Board has provided a summary of the evidence of record.  Still, the designated examiner must conduct an independent review of the record.

The Veteran's service treatment records reflect complaints of tiredness and chest pain beginning in October 1976.  Examination findings were unremarkable, lungs were clear, and chest x-ray was normal.  The impression was possible psychiatric disorder.  In November 1976, he complained of a "snoring" sensation in his chest at night.  The assessment was "normal exam; also discussed results of x-ray report in which flattening of diaphragm."  The records also document complaints of insomnia and prescribed Valium.

As noted above, in December 2009 correspondence, the Veteran's spouse described her observations of the Veteran snoring and having difficulty breathing during sleep in the 1970s.

Post-service private treatment records reflect that the Veteran was referred to Dr. G. Yu for a sleep study in October 1999, and a medical equipment delivery ticket shows that Dr. Yu authorized an oxygen concentrator.  The Veteran returned to see Dr. Yu in April 2008, reporting a history of loud snoring, observed apneas and snorts, occasionally awakening with a choking sensation, rarely feeling rested, and moderate alcohol consumption.  He disclosed taking Ambien and Xanax at bedtime for insomnia.  The assessment was sleep apnea with hypersomnia.  Dr. Yu indicated that the Veteran needed a sleep study.

An April 2009 VA primary care note documents the Veteran's report of recent private hospital treatment for elevated blood pressure and anxiety.  He also reported "heavy snoring," adding he "was told he had apnea."  Current medications included Paxil, Xanax, and Ambien.  Following an August 2009 VA ambulatory sleep study, the assessment was severe obstructive sleep apnea.  A CPAP was issued the same month.  During a September 2009 VA sleep clinic visit, the Veteran reported being an inpatient in 1999 and noted to have nocturnal desaturations, loud snoring, and witnessed apneas.  He stated he was initiated on CPAP but was unable to use the device because it was "bulky, noisy, hard to wear."  

A December 2009 treatment record from Dr. Yu details that the Veteran was seen in 1999 for pneumonia and possible obstructive sleep apnea syndrome, nocturnal oxygen was prescribed, but he did not complete a sleep study at that time. 

In December 2009 correspondence, the Veteran's psychiatrist, C. Hollingsworth, M.D., related that the Veteran's wife had described to him "episodes of severe sleep apnea, [during] which [the Veteran] would stop breathing for several seconds during the time he was in the military service in active duty, since she married him in 1971 [sic], to the present time."  Dr. Hollingsworth added that the Veteran's wife had described the Veteran's "extremely loud snoring" during active duty service with "periods of stopping breathing at that time."  A July 2010 letter from Dr. Yu also described statements by the Veteran's wife that she had observed the Veteran snoring very loudly with frequent apneas and frequent snorts since 1971.

Finally, during a July 2011 fee-basis psychiatric examination, the Veteran disclosed drinking two to three beers per night, 30 times per month since 1975 to calm himself.

Prior to arranging for a VA sleep apnea examination, the AOJ should obtain treatment records from the Sepulveda VA Medical Center (VAMC) dating since September 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Sepulveda VAMC and related clinics dating since September 2009.

2.  After completing the above development, schedule the Veteran for a VA sleep apnea examination with an appropriate examiner, such as a somnologist, to determine whether the Veteran has a current sleep apnea disability, and if so, whether the sleep apnea is related to service.  The Veteran's claims file, to include a complete copy of this Remand, must be provided to the examiner designated to examine the Veteran, and the report of examination should note thorough review of the claims file.  All necessary special studies or tests should be accomplished and the reports of such included in the examination report.  In this regard, the AOJ is advised that the Veteran has a longstanding history of insomnia and a sleep study that is appropriate for this history should be conducted.

For any sleep apnea found on examination, the examiner should respond to the following:

a) Is it at least as likely as not (a 50 percent or greater probability) that any current sleep apnea began during military service or is otherwise medically related to his active duty military service?

b) If not incurred in or caused by active duty military service, is it at least as likely as not (a 50 percent or greater probability) that any current sleep apnea was caused or aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by medications taken for insomnia and/or service-connected psychophysiologic gastrointestinal disorder, to include Valium, Ambien, or Xanax?  

c) If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from aggravation.

In rendering the requested medical opinions, the examiner must address the documented complaint of snoring during active duty service in November 1976 and the retrospective lay assertions by the Veteran's spouse of observing him snore and have difficulty breathing during sleep since the 1970s.  A complete rationale for each opinion expressed must be provided.

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to service connection for obstructive sleep apnea.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




